         Case 2:18-cv-00585-RFB-NJK Document 249
                                             248 Filed 11/20/20
                                                       11/19/20 Page 1 of 2
                                                                          3




 1   Jay J. Schuttert, Esq. (Nevada Bar No. 8656)       David S. Krakoff (pro hac vice)
 2   David W. Gutke, Esq. (Nevada Bar No. 9820)         Benjamin B. Klubes (pro hac vice)
     EVANS FEARS & SCHUTTERT LLP                        Lauren R. Randell (pro hac vice)
 3   6720 Via Austi Parkway, Suite 300                  Adam Miller (pro hac vice)
     Las Vegas, NV 89119Telephone: (702) 805-0290       BUCKLEY LLP
 4   Facsimile: (702) 805-0291                          2001 M Street NW, Suite 500
     Email: jschuttert@efstriallaw.com                  Washington, DC 20036
 5   Email: dgutke@efstriallaw.com                      Telephone: (202) 349-8000
 6                                                      Facsimile: (202) 349-8080
     Andrew Z. Weaver (pro hac vice)                    Email: dkrakoff@buckleyfirm.com
 7   Michael D. Pegues (pro hac vice)                   Email: bklubes@buckleyfirm.com
     POLSINELLI PC                                      Email: lrandell@buckleyfirm.com
 8   1000 Louisiana Street, Suite 6400                  Email: amiller@buckleyfirm.com
     Houston, TX 77002
 9   Telephone: (713) 374-1600
     Facsimile: (713) 374-1601
10   Email: aweaver@polsinelli.com
     Email: mpegues@polsinelli.com
11
     Attorneys for Plaintiff/Counter-Defendants
12
                                 UNITED STATES DISTRICT COURT
13
                                         DISTRICT OF NEVADA
14
     UNIVERSAL ENTERTAINMENT                          Case No.: 2:18-CV-00585 (RFB)(NJK)
15   CORPORATION, a Japanese corporation,             ORDER GRANTING STIPULATION
                                                      STIPULATION AND ORDER TO
16                 Plaintiff,                         TO EXTEND
                                                      EXTEND    TIMETIME
                                                                       FORFOR  PLAINTIFF
                                                                           PLAINTIFF  TO
                                                      FILE REPLY BRIEFS IN SUPPORT
                                                      TO FILE   REPLY   BRIEFS          OF
                                                                                IN SUPPORT
17          vs.                                       MOTION
                                                      OF MOTION TO TO
                                                                    COMPEL   AND
                                                                        COMPEL     MOTION
                                                                                 AND
                                                      FOR  LEAVE
                                                      MOTION    FOR TO  AMEND
                                                                      LEAVE  TO AMEND
18   ARUZE GAMING AMERICA, INC., a Nevada             INFRINGEMENT
                                                      INFRINGEMENT CONTENTIONS
                                                                         CONTENTIONS
     corporation, KAZUO OKADA, an individual,
19                                                    (SECOND REQUEST)
                   Defendants.
20
     ARUZE GAMING AMERICA, INC., a Nevada
21   corporation, KAZUO OKADA, an individual,
22                 Counter-Claimants,
23          vs.
24   UNIVERSAL ENTERTAINMENT
     CORPORATION, a Japanese corporation,
25   ARUZE USA, a Nevada corporation, and JUN
     FUJIMOTO, an individual,
26
                   Counter-Defendants.
27
28
                                                  1
           Case 2:18-cv-00585-RFB-NJK Document 249
                                               248 Filed 11/20/20
                                                         11/19/20 Page 2 of 2
                                                                            3




 1          IT IS HEREBY STIPULATED AND AGREED, by and between the parties, that the time
 2   for Plaintiff Universal Entertainment Corporation (“UEC”) to file its reply briefs in support of
 3   Plaintiff’s Motion to Compel Responses to UEC’s Eighth Requests for Production Nos. 282 – 289
 4   (“Motion to Compel,” filed on October 26, 2020 – ECF No. 233) and Plaintiff’s Motion for Leave to
 5   Amend Infringement Contentions (“Motion to Amend,” filed on October 26, 2020 – ECF No. 234)
 6   is extended for seven (7) days, from November 23, 2020 to November 30, 2020. This is the second
 7   stipulation for extension of time regarding Plaintiff’s reply briefs to the Motion to Compel and Motion
 8   to Amend. The Court previously approved a one-week extension for Plaintiff’s reply briefs on
 9   November 13, 2020 (ECF No. 243). This extension request is to accommodate counsel’s schedules
10   during the week of Thanksgiving and to provide additional time to evaluate Defendants’ responses
11   to the motions. Accordingly, for good cause showing, the parties have agreed to the foregoing
12   extension.
13          Dated
     IT IS SO     this 19th day of November, 2020.
              ORDERED.

14   EVANS
     Dated:  FEARS &
            November 20,SCHUTTERT
                         2020     LLP                   HOLLAND & HART LLP
15
                                                _________________________
16    By:    /s/ Jay J. Schuttert                   By:States
                                                United      /s/Magistrate
                                                               Robert J. Cassity
                                                                          Judge
          Jay J. Schuttert, Esq.                         J. Stephen Peek, Esq.
17        Nevada Bar No. 8656                            Nevada Bar No. 1758
18        David W. Gutke, Esq.                           Bryce K. Kunimoto, Esq.
          Nevada Bar No. 9820                            Nevada Bar No. 7781
19        2300 West Sahara Avenue, Suite 950             Robert J. Cassity, Esq.
          Las Vegas, NV 89102                            Nevada Bar No. 9779
20                                                       9555 Hillwood Drive, 2nd Floor
          Andrew Z. Weaver, Esq. (pro hac vice)          Las Vegas, NV 89134
21
          Michael D. Pegues (pro hac vice)
22        POLSINELLI, PC                                 Attorneys for Defendants Aruze Gaming
          1000 Louisiana Street, Suite 6400              America, Inc. and Kazuo Okada
23        Houston, TX 77002
                                                         Jeffrey S. Love (pro hac vice)
24        David S. Krakoff (pro hac vice)                Kristin L. Cleveland (pro hac vice)
          Benjamin B. Klubes (pro hac vice)              Klarquist Sparkman, LLP
25
          BUCKLEY LLP                                    121 SW Salmon St., Ste. 1600
26        2001 M Street NW, Suite 500                    Portland, OR 97204
          Washington, DC 20036
27        Attorneys for Plaintiff/Counter-               Attorneys for Defendant Aruze Gaming
          Defendants                                     America, Inc.
28
                                                        2
